

114 HR 5823 IH: Naming the Enemy Within Homeland Security Act
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5823IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Brat introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo amend the Homeland Security Act of 2002 to prohibit provision of assistance to or engagement
			 with the Muslim Brotherhood and associated persons.
	
 1.Short titleThis Act may be cited as the Naming the Enemy Within Homeland Security Act. 2. Prohibition of homeland security assistance to and engagement with Muslim Brotherhood organizations and associated persons (a)ProhibitionTitle XX of the Homeland Security Act of 2002 (6 U.S.C. 601 et seq.) is amended by inserting after section 2001 the following:
				
					2002.Prohibition of homeland security assistance to and engagement with Muslim Brotherhood organizations
			 and associated persons
 (a)In generalThe Department may not provide any financial or other assistance or advice to, or otherwise engage with, organizations associated with the Muslim Brotherhood or any individual or other person determined by the Secretary to be associated with the Muslim Brotherhood.
 (b)Included personsFor purposes of subsection (a), the Secretary shall treat each person or entity named as an unindicted co-conspirator in the case U.S. v. Holy Land Foundation (U.S. Court of Appeals, Fifth Circuit, No. 09–10560), any other organization that is a successor to such a person, and any individual determined to be associated with such organizations, as a person associated with the Muslim Brotherhood.
						.
 (b)Clerical amendmentThe table of contents in section 1(a) of such Act is amended by inserting after the item relating to section 2001 the following:
				
					
						Sec. 2002. Prohibition of homeland security assistance to and engagement with Muslim Brotherhood
			 organizations and associated persons..
			